Title: To George Washington from Major General Artemas Ward, 6 October 1776
From: Ward, Artemas
To: Washington, George

 

Sir
Boston 6 October 1776.

Yesterday I received from Mr Glover, Agent at Marblehead, a Box of broad Swords, which he lately found in the Scotch Ship Ann, that was taken some time since. Also received from Mr Bradford, Agent for Continental prizes, the inclosed Invoice, of articles which he has in his hands. The reason he gave for delaying it so long, was, the plaids were infected with the small pox, and he thought it necessary to cleanse and air them considerable time before they were used. I am Your Excellency’s Obedient Humble Servant

Artemas Ward

